Citation Nr: 1227808	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left wrist injury.

2.  Entitlement to an initial compensable disability rating for residuals of right shoulder reconstruction prior to October 8, 2008.

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of right shoulder reconstruction from October 8, 2008 to the present.

4.  Entitlement to an initial compensable disability rating for a residual surgical scar to the right shoulder.

5.  Entitlement to an initial compensable disability rating for left ankle sprain prior to October 8, 2008.

6.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain from October 8, 2008 to the present. 

7.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome. 

8.  Entitlement to an effective date prior to July 15, 2008, for the assignment of a 10 percent evaluation for degenerative joint disease of the right wrist.

9.  Entitlement to an effective date prior to July 15, 2008, for the assignment of a 10 percent evaluation for a residual burn scar of the right foot.

10.  Entitlement to an effective date prior to July 15, 2008, for the assignment of a 10 percent evaluation for a residual burn scar of the right hand.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for irritable bowel syndrome (IBS), assigning a 10 percent evaluation effective July 1, 2006, residuals of right shoulder reconstruction, assigning a noncompensable evaluation effective July 1, 2006, a residual surgical scar to the right shoulder, assigning a noncompensable evaluation effective July 1, 2006, a left ankle sprain, assigning a noncompensable evaluation effective July 1, 2006, degenerative joint disease of the right wrist, assigning a noncompensable evaluation effective July 1, 2006, a residual burn scar to the right foot, assigning a noncompensable evaluation effective July 1, 2006, and a residual burn scar to the right hand, assigning a noncompensable evaluation effective July 1, 2006, and denied service connection for a left shoulder condition; a September 2007 rating decision from the VA RO in Waco, Texas, which denied service connection for residuals of a left wrist injury and continued noncompensable evaluations for residuals of right shoulder reconstruction, a residual surgical scar to the right shoulder, and left ankle sprain and a 10 percent evaluation for IBS; and a May 2009 rating decision from the RO in Waco, Texas, which increased the evaluations for the Veteran's degenerative joint disease of the right wrist, residual burn scar of the right foot, and residual burn scar of the right hand each to 10 percent, effective July 15, 2008.  In March 2007, the Veteran submitted a notice of disagreement (NOD) with the ratings assigned for her right shoulder disability, right shoulder scar, left ankle disability, and IBS and subsequently perfected her appeal in March 2009.  In July 2008, she filed an NOD with the denial of service connection for a left wrist disability and subsequently perfected her appeal in March 2009.  In June 2009, she submitted an NOD with the effective dates assigned for the increased ratings in the May 2009 rating decision and subsequently perfected her appeal in April 2010.  Her case is currently under the jurisdiction of the VA RO in Waco, Texas.

While the Veteran did request a Travel Board hearing on her March 2009 VA Form 9, in a subsequent communication received in September 2009, she withdrew her request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In December 2008, the RO increased the Veteran's disability rating for her right shoulder disability to 20 percent and for her left ankle disability to 10 percent, both effective October 8, 2008.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected her appeal from the December 2006 rating decision assigning initial noncompensable evaluations for her right shoulder and left ankle disabilities, the Board will address whether she was entitled to compensable initial disability ratings for either disability prior to October 8, 2008 and whether she is entitled to an initial disability rating higher than 20 percent for her right shoulder disability and higher than 10 percent for her left ankle disability from October 8, 2008 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of these issues.

The Board notes that the Veteran submitted an NOD with the effective dates assigned in the December 2008 rating decision and perfected this appeal in June 2009.  However, as the Board is considering the initial evaluations assigned since the Veteran's discharge from service, a separate appeal for an earlier effective date for the grant of increased ratings for a right shoulder disability and a left ankle disability is not necessary.

In October 2011, the Veteran submitted an application seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), based in part on her service-connected IBS.  As the Veteran is challenging the disability rating assigned for her IBS, and the record raises assertions that she is unemployable because of this service-connected disability, the determination as to whether she is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

In her initial February 2006 claim, the Veteran claimed that she had a left foot disability secondary to her military service.  She reiterated this claim on her March 2007 NOD.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for a left foot disability, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of a left wrist injury, increased initial ratings for residuals of right shoulder reconstruction, a residual surgical scar to the right shoulder, left ankle sprain, and IBS, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for degenerative joint disease of the right wrist was received on July 15, 2008; it is not factually ascertainable that an increase in this disability occurred during the year preceding the claim.

2.  The Veteran's claim for an increased rating for a residual burn scar of the right foot was received on July 15, 2008; it is not factually ascertainable that an increase in this disability occurred during the year preceding the claim.

3.  The Veteran's claim for an increased rating for a residual burn scar of the right hand was received on July 15, 2008; it is not factually ascertainable that an increase in this disability occurred during the year preceding the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 15, 2008 for the assignment of a 10 percent evaluation for service-connected degenerative joint disease of the right wrist have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date prior to July 15, 2008 for the assignment of a 10 percent evaluation for a service-connected residual burn scar of the right foot have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date prior to July 15, 2008 for the assignment of a 10 percent evaluation for a service-connected residual burn scar of the right hand have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, a letter dated in March 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

The March 2009 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, MES medical examination report, and VA treatment records for the time period in question are in the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

As a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show her present level of disability, not whether it was factually ascertainable an evaluation of 10 percent for the right wrist disability, right foot scar, or right hand scar was warranted prior to the currently assigned effective date.  Consequently, the Board finds that the duty to assist has been satisfied for the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The Veteran is seeking entitlement to an effective date prior to July 15, 2008, for the assignment of 10 percent evaluations for service-connected degenerative joint disease of the right wrist, residual burn scar of the right foot, and residual burn scar of the right hand.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(2) (West 2002).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).
	
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  See 38 C.F.R. § 3.157 (2011).

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

A review of the record reveals that the RO chose an effective date of July 15, 2008 for the assignment of 10 percent evaluations for the Veteran's right wrist disability and right foot and hand scars because this was the date that she filed her claims for increased ratings.  For the Veteran to receive an earlier effective date for these increased ratings, the evidence must demonstrate either (1) an informal claim was filed during the period of July 15, 2007 to July 15, 2008, or (2) a factually ascertainable increase in disability occurred during the period of July 15, 2007 to July 15, 2008.

The only communications submitted by the Veteran or on her behalf during the one-year period prior to her July 2008 formal increased rating claims are statements from the Veteran, her sister, and her friend, F. W., received by VA in July 2007.  These communications are negative for any reference to the Veteran's right wrist disability, right hand scar, or right foot scar.  The Veteran's statement specifically and only discussed her residuals of right shoulder reconstruction, left ankle sprain, IBS, residual scar of the right shoulder, and left wrist injury.  She did not mention her right wrist or right hand and foot burn scars or claim that these disabilities have worsened.  Similarly, the statements from her sister and friend only referenced her right shoulder, stomach, left wrist, and left ankle and foot disabilities.  As these statements did not mention the Veteran's right wrist disability, right hand scar, or right foot scar, or request an increased rating for any of these disabilities, they simply cannot be construed as informal increased rating claims for these disabilities.

Additionally, the medical evidence is negative for any factually ascertainable increase in disability of the right wrist, right foot scar, or right hand scar in the one-year period prior to the Veteran's July 2008 formal claim.  Notably, the VA treatment records for this period are negative for any complaints or treatment for the right wrist, right hand scar, and right foot scar.  The first medical evidence to show an increase in disability is a March 2009 MES medical examination.  As such, there is no evidence showing a factually ascertainable increase in disability for the right wrist, right foot scar, or right hand scar prior to the current effective date of July 15, 2008.

As there are no documents or treatment records submitted that could be construed as an informal claim prior to July 15, 2008 and no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claims, the effective date of the assignment of 10 percent evaluations for degenerative joint disease of the right wrist, a residual burn scar of the right hand, and a residual burn scar of the right foot cannot be earlier than the date of receipt of the application which is July 15, 2008.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

Accordingly, the Board finds that the claim of entitlement to effective dates prior to July 15, 2008 for the award of 10 percent evaluations for degenerative joint disease of the right wrist, a residual burn scar of the right hand, and a residual burn scar of the right foot must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to earlier effective dates, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to July 15, 2008 for the assignment of a 10 percent evaluation for degenerative joint disease of the right wrist is denied. 

Entitlement to an effective date prior to July 15, 2008 for the assignment of a 10 percent evaluation for a residual burn scar of the right foot is denied. 

Entitlement to an effective date prior to July 15, 2008 for the assignment of a 10 percent evaluation for a residual burn scar of the right hand is denied. 


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of her claims of entitlement to service connection for a left wrist disability, increased initial ratings for a right shoulder disability, a right shoulder scar, a left ankle disability, and IBS, and TDIU.

There is some indication in the claims file that there may be outstanding VA treatment records.  An October 2011 statement from the Veteran indicates that she receives primary care and other treatment at the VA.  The Veteran has previously submitted VA treatment records dated from June 2007 to February 2008.  However, VA has not obtained any updated VA treatment records.  VA has an obligation under the VCAA to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  As such, the case must be remanded to obtain any outstanding VA treatment records.

With regard to the Veteran's service connection claim, the Board finds that the VA examinations of record are inadequate.  The Veteran was afforded a VA examination to address her left wrist complaints in February 2006 and June 2007.  The examiners diagnosed her with left wrist pain and left wrist injury with normal x-rays.  Neither provided an opinion on the etiology of her left wrist complaints as they had not diagnosed her with a disability.  However, the VA treatment records show a diagnosis of a ganglion cyst of the left wrist.  There is no opinion of record addressing whether the Veteran's left wrist ganglion cyst may be related to her military service and in-service left wrist complaints.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  In light of this deficiency, the VA examinations of record are not adequate to render a decision on entitlement to service connection for a left wrist disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the Veteran's claim for an increased initial rating for IBS, there is some evidence that the Veteran's gastrointestinal symptoms may have worsened since her most recent VA examination in October 2008.  Specifically, she submitted a statement and Family and Medical Leave Act paperwork in October 2011 indicating that her IBS now results in weight loss - a symptom that she denied at the most recent VA examination.  Additionally, as the case is being remanded for an examination and it has been nearly four years since the Veteran's last VA examination, the Board finds that new VA examinations are warranted for her remaining increased rating claims as well.  Accordingly, the Board finds that new VA examinations are warranted in order to determine the current severity of the Veteran's right shoulder disability, right shoulder scar, left ankle disability, and IBS.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for a left wrist disability and increased initial ratings for a right shoulder disability, a right shoulder scar, a left ankle disability, and IBS must be remanded for new VA examinations.

With regard to the Veteran's claim of entitlement to TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  In October 2011, the Veteran submitted an application for TDIU based on her service-connected posttraumatic stress disorder (PTSD) and IBS.  This application is sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran claims that she is currently unemployed due to her service-connected PTSD and IBS.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of her service-connected disabilities on her employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether she is unable to secure or maintain substantially gainful employment as a result of her service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records, including those from the Central Texas Health Care System, or other VA facilities identified by the Veteran. 

If the AMC is unable to secure any VA treatment records, it must notify the Veteran and her representative and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.

2.  Thereafter, the Veteran must be scheduled for a VA examination to determine the nature and etiology of her claimed left wrist disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  That such a review was conducted must be noted in the examination report.

The examiner must state whether the Veteran's currently diagnosed ganglion cyst of the left wrist, or any other identified left wrist disability, was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by her military service.  The examiner must specifically comment on the Veteran's complaints of left wrist pain and profiles for a left wrist injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, the Veteran should be scheduled for a VA compensation examination(s) with an appropriate expert(s) in order to determine the current severity of her residuals of right shoulder reconstruction, residual surgical scar to the right shoulder, left ankle sprain, and IBS.  The claims folder must be made available to the examiner(s) for review in connection with the examination(s).  The examination report(s) must reflect that such a review was conducted.  All indicated studies should be completed.  

4.  Following completion of the above, the Veteran must be scheduled for an appropriate VA examination to determine the effect of her service-connected disabilities on her employability. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of her service-connected disabilities.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.  A complete rationale should be provided for any opinion offered.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for residuals of a left wrist injury and increased initial ratings for residuals of right shoulder reconstruction, a residual surgical scar to the right shoulder, left ankle sprain, and IBS should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


